Citation Nr: 0000737	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  92-07 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
residuals of surgery performed to remove an acoustic 
neuroma - injury to the tongue.

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of surgery performed to remove an acoustic 
neuroma - aphasia, memory loss, and headaches.

3. Entitlement to an increased disability rating for 
residuals of surgery performed to remove an acoustic 
neuroma - disorder of the seventh cranial nerve, rated as 
10 percent disabling until May 27, 1997, subsequently 
rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from October 1981 to July 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1991 rating decision from the San 
Francisco, California Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the evaluations 
for service-connected residuals of acoustic neuroma.  In 
March 1996, the veteran's claims file was transferred to the 
Los Angeles, California, RO for further adjudication.  By 
rating decision in June 1999, the RO granted an increased 
evaluation of 20 percent for service-connected weakness of 
the seventh cranial nerve, effective from May 27, 1997.  

The Board previously remanded the veteran's claims in October 
1993 and March 1995 for further development to include 
obtaining medical treatment records and VA hospitalization 
for observation and examination.  

The Board notes that the VA physician in August 1998 noted 
several residuals of the veteran's acoustic neuroma surgery, 
which have not been addressed by the RO.  The examiner noted 
partial fifth (trigeminal) nerve deficit and partial 
vestibular nerve deficit on the right side, in addition to 
the service-connected seventh (facial) cranial nerve deficit.  
The examiner further noted dysphagia, xerostomia, and dry 
eyes as secondary to the acoustic neuroma surgery.  The Board 
refers the issues of service connection for these additional 
residuals to the RO for further development and adjudication 
as necessary.  


FINDINGS OF FACT

1. The veteran's service-connected tongue injury is 
manifested by chewing difficulty, swallowing difficulty, 
and mild speech abnormality.  

2. The veteran's service-connected headaches, memory loss, 
and aphasia are subjective complaints that are symptomatic 
of brain trauma, incurred during surgery for removal or 
right acoustic neuroma.  

3. The veteran's service-connected disorder of the seventh 
cranial nerve is manifested by severe weakness and severe 
limitation of movement of the right side of the face, 
initially noted by a VA examiner in February 1989.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
injury to the tongue have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.87a, 4.114, 
Diagnostic Codes 6276, 7202 (1999).  

2. The criteria for an evaluation in excess of 10 percent for 
aphasia, memory loss, and headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 8100, 9304 (1999).

3. The criteria for a 20 percent evaluation for a disorder of 
the seventh cranial nerve have been met for the entire 
appeal period; the criteria for an evaluation in excess of 
20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8207 
(1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Service connection for tinnitus was granted by rating 
decision of December 1987 on the basis of acoustic trauma in 
service.  Despite his exposure to acoustic trauma during 
service, service connection for hearing loss was denied in 
the same decision as contemporaneous testing showed his 
hearing acuity to have been within normal limits.

In August 1987, magnetic resonance imaging (MRI) showed a 
soft tissue mass within the right internal auditory canal 
compatible with an intracanalicular acoustic trauma.  In 
April 1988, VA outpatient treatment records noted that an MRI 
had shown a persistent mass in the right ear canal with 
tinnitus and occasional headache.  An assessment of right 
intracanalicular acoustic neuroma was made.  The veteran was 
hospitalized from July to August 1988 for treatment of this 
condition.  A right suboccipital craniotomy with wide 
intracanalicular mass biopsy and partial cerebellar resection 
was performed.  During the operation, the veteran developed 
cerebellar swelling which required partial cerebellar 
resection.  He subsequently developed marked lingual edema as 
well.  Discharge diagnoses included right acoustic neuroma, 
status post suboccipital craniotomy, partial cerebellar 
resection, seventh nerve apraxia and idiopathic lingual 
edema, probably traumatic.

A VA examination was conducted in February 1989.  The veteran 
complained of right ear hearing loss, right seventh nerve 
paresis, tinnitus, speech problems, and mental status 
changes.  The examiner noted that as a complication of the 
resection of the right neuroma, the veteran suffered total 
right ear hearing loss, seventh nerve weakness, tinnitus, and 
limitation of motion and function of the tongue.  The veteran 
reported aphasia to the point of slight memory loss.  
Physical examination showed a large post-craniotomy scar in 
the right post-auricular region.  The tongue showed a scar 
down the right with some limitation of motion.  The examiner 
noted severe right seventh nerve weakness.  The examiner 
indicated an impression of several significant problems, all 
related to the acoustic neuroma surgery in July 1988, 
including right-sided total hearing loss, tinnitus, mild 
speech abnormality, and history of mild memory loss.  

By rating decision in May 1989, the RO granted service 
connection for acoustic neuroma with post-operative right ear 
hearing loss with a 10 percent evaluation, effective from 
April 29, 1988, status post tongue injury with a 10 percent 
evaluation, effective from July 19, 1988, weakness of the 
seventh cranial nerve with a 10 percent evaluation, effective 
from July 19, 1988, and aphasia and memory loss with a 10 
percent evaluation, effective from July 19, 1988.  In March 
1991, the veteran requested that his service-connected 
acoustic neuroma and residuals be re-evaluated.  

A February 1990 VA MRI revealed a mass of the right internal 
auditory canal, which was unchanged since the prior 
examination from June 1989.  The radiologist stated that this 
most likely represented acoustic neuroma, but differentiation 
from post-operative fibrosis would be difficult.  The MRI 
further showed post-operative changes with encephalomalacia 
in the right cerebellar hemisphere and a retention cyst in 
the left maxillary sinus.  A VA MRI, performed in February 
1991, showed a mass in the right porus acusticus without 
interval change, which likely represented scar tissue and 
less likely residual tumor.  The MRI further showed a right 
cerebellar post-surgical encephalomalacia and a retention 
cyst of the left maxillary sinus.  

In his VA Form 9, substantive appeal, received in August 
1991, the veteran stated that he had headaches everyday, 
which were sharp and painful and sometimes interfered with 
his social life.  He reported that his tongue injury 
prevented him from whistling and made it difficult to 
pronounce certain words due to numbness and soreness on the 
right side of the tongue.  The veteran stated that he had 
lost movement on the right side of his face due to removal of 
the seventh cranial nerve.  

In a statement received in September 1991, the veteran stated 
that he suffered from sharp headaches every day that 
sometimes affected his social life, constant ringing in the 
ears, paralysis of the right side of the face, tongue 
deformity that made pronouncing words difficult, and 
emotional difficulties.  

At a hearing before an RO hearing officer in September 1991, 
the veteran testified that, since the operation to remove the 
acoustic neuroma, he had suffered total right-sided hearing 
loss, paralysis of his right side, constant headaches, and 
numbness and soreness in his tongue.  Transcript, p. 2.  He 
stated that, when his tongue got sore and numb, it was 
difficult to pronounce words correctly, and that this 
occurred at least once per week for three or four hours.  
Transcript, p. 3.  The veteran reported some short-term 
memory loss and stated that he dealt with this by writing 
notes to himself.  He stated that he had difficulty in a 
social setting remembering the topic of conversation and had 
limited his social ties because of this.  Transcript, pp. 4-
5.  He estimated that his headaches occurred up to six times 
a day, lasting for approximately from one-to-five minutes 
each.  He reported occasional dull lingering headaches as 
well.  Transcript, p. 6.  

A VA examination was conducted in October 1991, and the 
examiner noted that no medical records were reviewed.  The 
veteran reported daily headaches, which were sharp and lasted 
approximately 10 seconds, with no nausea, vomiting, or 
photophobia.  The examiner noted that the veteran's speech 
was fluent without aphasia.  Cranial nerve examination showed 
normal facial sensation to light touch bilaterally.  The 
examiner stated that the veteran might display a post-
traumatic headache syndrome.  The examiner further noted 
decreased facial movement on the right side and decreased 
hearing on the right.  A VA psychiatric evaluation in October 
1991 showed mild or modest short-term memory loss, with no 
diagnosable psychiatric disorder.  

In statements received in March 1992, the veteran stated that 
his headaches sometimes lasted one-to-two hours or as long as 
the entire day.  He stated that these headaches caused 
tension in his daily routine, and sometimes he would have to 
lie down to resolve the pain.  He reported that the longer 
duration headaches usually started in the early morning and 
occurred every two-to-four weeks.  

In October 1993, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records and VA hospital for observation and evaluation by a 
board-certified neurologist.  In a statement, dated in 
December 1993, the veteran identified a therapist, from whom 
he sought help for issues including lack of confidence, 
anxiety and difficulties with family life.  The RO requested 
records reflecting this treatment, but did not receive any 
reply.  In May 1995, the Board again remanded the veteran's 
claims for further development, to include obtaining medical 
treatment records, specifically from P.J.G., D.H.S., and VA 
hospitalization for observation and evaluation by a board-
certified neurologist.  In a letter dated in January 1996, 
the veteran stated that P.J.G., D.H.S., would not release the 
records.  

The record contains private treatment records dated from 
November 1994 to December 1997.  Physical examination in May 
1997 revealed partial right facial nerve palsy.  The 
physician estimated that movement of the right face was only 
about 10 percent of normal.  In August 1997, the veteran 
underwent stereotactic radiosurgery for his residual acoustic 
neuroma.  The records noted repeated complaints of headaches, 
dizziness, hearing loss, tinnitus, and right-sided facial 
weakness.  The Board notes that many of the records submitted 
are for treatment for other musculoskeletal problems.  

Pursuant to the Board's remand, the veteran was hospitalized 
in a VA facility for five days in August 1998 for observation 
and evaluation to determine the nature and extent of 
residuals of the 1988 surgery to remove a right acoustic 
neuroma.  Discharge diagnoses of the following were reported:  
1) right acoustic neuroma status post partial resection 
surgery and stereotactic radiosurgery for regrowth of the 
tumor; 2) anosmia of the right side; 3) partial trigeminal 
nerve deficit of the right side, causing moderate to severe 
facial weakness and loss of taste on the right side of the 
tongue; 4) partial facial nerve deficit of the right side, 
causing moderate to severe facial weakness and loss of taste 
on the right side of the tongue; 5) complete auditory nerve 
deficit on the right side; 6) partial vestibular nerve 
deficit of the right side causing mild vertigo; 7) status 
post anterior right tongue laceration and scarring; slight 
dysarthria and dysphagia; 8) sensorineural tinnitus; 9) 
xerostomia and dry eyes; and 10) neuritic headache pain on 
the right side.  The examiner opined that all of the above 
diagnoses were secondary to the 1988 surgery and 1997 
radiosurgery.

The veteran reported headaches occurring one-to-three times 
per day, which prevented him from doing vigorous exercise, 
but he stated that he could continue most other activities 
while the headache was present.  The veteran reported 
dysphagia and stated that he would bite his tongue and right 
cheek 15-20 times per day, sometimes drawing blood, due to 
loss of feeling and control of the tongue.  He noted that he 
had a difficult time pronouncing certain words, but could 
always make himself understood.  The veteran stated that he 
had acute episodes of vertigo when he rolled over in bed or 
when getting up suddenly or after working out.  Review of 
symptoms was positive for dizziness, vertigo, chewing 
difficulty, swallowing difficulty, slurred speech, weakness, 
hearing loss, tinnitus bilaterally, and memory loss.  The 
examiner noted that short-term memory was intact.  
Examination of the first cranial nerve showed anosmia on the 
right side.  Examination of the seventh cranial nerve 
revealed right-side facial weakness and inability to close 
the right eye completely with decreased blinking on the 
right side.  The examiner noted complete frontalis palsy and 
inability to lift up the right eyebrow.  The examiner also 
noted inability to taste salt or sugar on the right side of 
the tongue and decreased touch and pinprick sensation on the 
right side of the tongue.  


II. Analysis

Increased Evaluation Generally

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In assigning disability 
evaluations, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When an unlisted condition is encountered 
it will be permissible to rate it under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  All benefit of the 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 
4.3.


Evaluation of Injury to the Tongue

Loss of whole or part of the tongue warrants a 100 percent 
evaluation with inability to communicate by speech, a 60 
percent evaluation with loss of one-half or more, and a 30 
percent evaluation with marked speech impairment.  38 C.F.R. 
§ 4.114, Diagnostic Code 7202.  Complete loss of sense of 
taste warrants a 10 percent evaluation, if there is an 
anatomical or pathological basis for the condition.  
38 C.F.R. § 4.87a, Diagnostic Code 6276.  Where the Schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The veteran's tongue injury is currently evaluated as 10 
percent disabling.  The Board notes that the veteran has lost 
no part of his tongue, but examination and statements from 
the veteran showed limited sensation on the right side of the 
tongue.  The VA examiner in February 1989 noted a mild speech 
abnormality.  The VA examiner in October 1991 noted fluent 
speech.  The VA examiner in August 1998 noted slurred speech.  
The veteran repeatedly complained of difficulty pronouncing 
certain words and of difficulty swallowing due to the injury 
to his tongue.  The Board finds that the evidence 
preponderates against a finding of marked speech impairment, 
due to the veteran's tongue injury, which would warrant an 
evaluation in excess of 10 percent.  The veteran himself 
indicated that, although he had difficulty pronouncing words, 
he could always make himself understood.  There is thus no 
basis under the other above-noted analogous diagnostic codes 
for an evaluation in excess of 10 percent for the veteran's 
service-connected tongue injury.  


Evaluation of Aphasia, Memory Loss, and Headaches 

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain will be evaluated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code.  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
evaluated as 10 percent and no more under Diagnostic Code 
9304.  This 10 percent evaluation will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infract dementia associated 
with brain trauma.  38 C.F.R. § 4.124, Diagnostic Code 8045.  

Under the Rating Schedule, migraine headaches warrant a 50 
percent evaluation with very frequent, completely 
prostrating, and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent evaluation is 
warranted for characteristic prostrating attacks occurring on 
an average once a month over the last several months.  A 10 
percent evaluation is warranted for characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A noncompensable evaluation is warranted for 
less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  

Under Diagnostic Codes 8045 and 9034, an evaluation in excess 
of 10 percent is prohibited for purely subjective complaints, 
secondary to brain trauma.  The veteran has complained of 
headaches, memory loss, and aphasia.  The VA examiner in 
August 1998 confirmed that the headaches were secondary to 
the surgery from removal of acoustic neuroma and noted 
complaints of memory loss.  There is no basis in the Schedule 
for an evaluation in excess of 10 percent.  

In addition, the Board notes that under Diagnostic Code 8100, 
the evidence preponderates against an evaluation in excess of 
10 percent.  The veteran stated, during August 1998 
hospitalization, that his headaches occurred several times 
per day, but he was able to continue most activities during 
these headaches.  In March 1992, the veteran stated that he 
had headaches, which lasted one-to-two hours each, 
approximately every two-to-four weeks.  He stated that 
sometimes he would have to lie to down to resolve the pain.  
The veteran further reported that most of his headaches were 
sharp, but very brief pain.  The evidence of record 
preponderates against a finding of prostrating attacks 
occurring on an average once per month over the previous 
several months. 



Evaluation of Disorder of the Seventh Cranial Nerve

Disability of the seventh (facial) cranial nerve warrants a 
30 percent evaluation for complete paralysis, 20 percent for 
incomplete, but severe, and 10 percent for incomplete but 
moderate.  Evaluation is dependent upon relative loss of 
innervation.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  

There is no evidence of record indicating complete paralysis 
of the seventh cranial nerve.  The Board notes that the in a 
June 1999 decision the RO granted an increased evaluation of 
20 percent for the veteran's disorder of the seventh cranial 
nerve, effective May 27, 1997.  Severe right seventh nerve 
weakness was noted on VA examination in February 1989.  
Decreased facial movement was noted on VA examination in 
October 1991.  In May 1997, physical examination showed right 
face movement only about 10 percent of normal.  The VA 
examiner in August 1998 noted right-side facial weakness and 
inability to close the right eye, and inability to lift up 
the right eyebrow.  The Board finds that the evidence of 
record does not preponderate against a finding of severe 
disability of the seventh cranial nerve for the entire appeal 
period.  As noted above, severe weakness was reported as 
early as February 1989.  However, the Board finds that the 
evidence preponderates against an evaluation in excess of 20 
percent.  



ORDER

Entitlement to a disability evaluation in excess of 10 
percent for an injury to the tongue is denied.

Entitlement to a disability evaluation in excess of 10 
percent for aphasia, memory loss, and headaches is denied.

Entitlement to a 20 percent evaluation for a disorder of the 
seventh cranial nerve is granted for the entire appeal 
period, subject to the laws and regulations governing the 
award of monetary benefits.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

